Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al (US 2015/0128672) in view of Harman et al (US 2013/0055635), further in view of Habib et al (US 2014/0121100), even further in view of Chand (US 2019/0062230), still further in view of Riebel et al (US 2014/0051574), yet further in view of CN 105777449, and even further in view of Bobeck et al (US 2016/0355445), CN 106748441, CN 107011050 and Philar (US 2017/0181438). Shearer et al disclose a biochar composition which includes compost, trichoderma and  bacteria such as Azolla. (See Paragraphs [0076], [0078] and [0079].) The differences between the composition disclosed by Shearer et al, and that recited in applicant’s claims, is that Shearer et al do not disclose that the biochar should be a wood charcoal powder, and that the composition should include chopped Sesbania plant, Azotobacter, Azospirillum, zinc-solubilizing bacteria, phosphate-solubilizing bacteria, potassium-solubilizing bacteria, Pseudomonas Fluorescens, bone meal, potassium humate powder, bio fulvic powder, organic seaweed extract powder, and Metarhizium Anisopliae, that the trichoderma disclosed in Paragraph [0078] should be Trichoderema harzianum, that the mycorrhizae in Paragraph [0079] should be Vesicular Arbuscular Mycorrhizae and that the bacteria should include zinc-solubilizing bacteria, phosphate-solubilizing bacteria and potassium-solubilizing bacteria. It would be obvious from Harman to employ charcoal wood powder as the biochar in the composition of Shearer et al. One of ordinary skill in nthe art would be motivated to do so, since Harman discloses in Paragraph [0110] that biochar is a form of wood charcoal and that it is reported to store mineral nutrients for plants and to provide them over extended periods of time. It would be further obvious from Habib et al to include bone meal, Pseudomonas Fluorescens and phosphate-solubilizing bacteria in the composition of Shearer et al. One of ordinary skill in the art would be motivated to do so, since Habib et al disclose the benefits of phosphate-solubilzing bacteria such as Pseudomonas fluorescens in Paragraph [0084], and teaches in Paragraph [0094] that bone meal is a typical source of phosphorus in Paragraph [0094], and Shearer et al suggest in Paragraph [0076] that any known source of phosphorus can be mixed with the biochar and in Paragraph that any efficient microorganism can be supplemented to the biochar. It would be even further obvious from Chand to include seaweed extract powder, Vesicular Arbuscular Mycorrhizae, potassium humate powder and bio fulvic powder in the composition of Shearer et al. One of ordinary skill in the art would be motivated to do so, since Chand discloses Vesicular Arbuscular Mycorrhizae as a beneficial microbe in Paragraph [0029], seaweed extract as a plant growth modifier or regulator in Paragraph [0028], and powder potassium fulvate and powder potassium humate in Paragraph [0030] as soil conditioners and/or plant biostimulants. It would be still further obvious from Riebel et al to employ vermi-compost as the compost disclosed in Paragraph [0076] of Shearer et al. One of ordinary skill in the art would be motivated to do so, since Riebel et al teach in Paragraph [0042] that vermi compost in a biofertilizer is useful for the rapid reproduction of soil organisms. It would be still further obvious from CN 105777449 to include chopped sesbania plant in the composition of Shearer et al. One of ordinary skill in the art would be motivated to do so, since CN 105777449 discloses sesbania plant as a useful component in an organic fertilizer, and one would appreciate from Paragraph [0076] of Shearer et al that sesbania plant would be a useful component of the composition. It would be yet further obvious from the combined disclosures of Bobeck et al, CN 106748441, CN 107011050 and Philar to include trichderma harzianum, Azospillium, zinc-solubilizing bacteria, potassium solubilizing bacteria, and Metarhisium anisopliae in the composition of Shearere et al. One of ordinary skill in the art would be motivated to do so, since Bobeck et al disclose in Paragraphs [0006] and [0040], respectively, that Azospirillum and Trichoderma harzianum are useful bacteria in agricultural compositions, and   CN 106748441, CN 107011050 and Philar disclose Metarhizium anisopliae, potassium solubilizing bacteria and zinc-solubilizing bacteria, respectively, as useful components in agricultural compositions It would be expected from Paragraphs [0077] through [0080] that such bacteria would be useful in the composition of Shearer et al. Regarding claims 2 and 3, it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum amounts of the various components.
Applicant’s argument, that claim 1 as amended recites the composition being free of chemical fertilizers and having an amount of nitrogenous fertilizer greater than amount of phosphorus and potassium fertilizers, and that none of the cited references teach or fairly suggest alone or in combination providing the composition as free of chemical fertilizers and having an amount of nitrogenous fertilizers greater than an amount of phosphorus and potassium fertilizers, is not convincing. Shearer et al disclose in Paragraph [0105] that the invention provides for a method to modify the availability of nitrogen, and in Paragraph [0106] that nitrogen “and/or” phosphorus rich waste material can be mixed with a biochar or mixed with an organic matter to be pyrolyzed, which then forms a biochar with a selected phosphorus and/or nitrogen availability. It is clear from such disclosures of Shearer et al that Shearer et al contemplate compositions which can have an amount of nitrogenous fertilizer greater than an amount of phosphorus and potassium fertilizers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the limitation of “an amount of nitrogenous fertilizer greater than an amount of phosphorus and potassium fertilizers” would require that the weight of nitrogenous fertilizer be greater than the weight of the phosphorus and potassium fertilizers, or that the volume of the nitrogenous fertilizer be greater than the volume of the phosphorus and potassium fertilizers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736